Pro Se; Rule 12(b)(1); Subject-Matter Jurisdiction

MEMORANDUM OPINION AND ORDER

LYDIA KAY GRIGGSBY, Judge
I. INTRODUCTION
Pro se plaintiff, Michael S. Ross, brought this action pursuant to the Social Security Act, 42 U.S.C. §§ 301-1397mm (2012), seeking monetary damages related to his social security retirement benefits. The government moved, pursuant to Rule 12(b)(1) of the Rules of the United States Court of Federal Claims (“RCFC”), to dismiss plaintiffs complaint for lack of subject-matter jurisdiction. For the reasons set forth below, the Court GRANTS the government’s motion to dismiss.
II. FACTUAL PROCEDURE AND BACKGROUND1
A. Factual Background
On March 9, 2015, plaintiff filed a complaint in this Court. See generally Compl. In his complaint, plaintiff alleges (1) that the Social Security Administration (“SSA”) improperly determined that he received over-payments on his social security retirement benefits; (2) that the amounts of the alleged overpayments are incorrect; and (3) that the SSA owes plaintiff payment for benefits withheld by the agency. Compl. at 8. On April 27, 2015, plaintiff filed a notice of correction in which he provided additional calculations to support his request for compensatory and punitive damages. .Notice of Correction at 1. Plaintiff seeks $31,000 in compensatory damages and $10,000 in punitive damages. Notice of Correction at 1; Compl. at 10.
B. Procedural Background
Prior to filing his complaint with this Court, plaintiff sought review of his claims before the SSA. Compl. at 7. In August 2012, an SSA Administrative Law Judge determined that the SSA had correctly distributed plaintiffs retirement benefits. Id. In October 2014, the SSA Appeals Council agreed. Id. Plaintiff then brought his claim to this Court on March 9, 2015. See generally Compl.
On May 5, 2015, defendant filed a motion in this Court to dismiss plaintiffs complaint for lack of subject-matter jurisdiction pursu*346ant to Rule 12(b)(1). See generally Def. Mot. On June 8, 2015, plaintiff filed a motion for summary judgment as well as other materials which restated his claims against the SSA. See generally Pl. Mot. Plaintiff did not file a timely response to the defendant’s motion to dismiss. As a result, on June 9, 2015, the Court issued an order instructing plaintiff to show cause on or before June 23, 2015, as to why this action should not be dismissed for failure to prosecute pursuant to Rule 41(b). See generally Order to Show Cause. On June 17, 2015, plaintiff tiled a letter with the Court once again restating his claims against the SSA. See generally PL Resp. Order to Show Cause. On June 30, 2015 the United States Court of Appeals for the Federal Circuit, which is located in the same building as this Court, received plaintiffs response to defendant’s motion to dismiss, dated June 16, 2015. See generally Pl. Resp. Def. Mot. Recognizing the mailing error, plaintiffs response was redirected to this' Court and filed on July 7, 2015. Id. In his response, plaintiff again restates the calculation of his claim and indicates that the district courts have jurisdiction over this matter. Id. at 4-7. Plaintiff further asks this Court to transfer the matter to the United States District Court for the Central District of California. Id. at 7.
III. STANDARDS OF REVIEW
A. Pro Se Litigants
The Court acknowledges that plaintiff is proceeding pro se, without the benefit of counsel, and therefore is “not expected to frame issues with the precision of a common law pleading.” Roche v. U.S. Postal Serv., 828 F.2d 1555, 1558 (Fed. Cir. 1987). Pro se plaintiffs are generally afforded greater leeway in their pleadings than litigants represented by counsel. See Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972) (holding that pro se complaints, “however inartfully pleaded,” are held to “less stringent standards than formal pleadings drafted by lawyers”). Accordingly, the Court should thoroughly examine plaintiffs complaint in an attempt to discern whether “plaintiff has a cause of action somewhere displayed.” Ruderer v. United States, 412 F.2d 1285, 1292 (Ct. Cl. 1969). However, there “is no duty for the trial court to create a claim which [plaintiff] has not spelled out in his pleadings.” Lengen v. United States, 100 Fed.Cl. 317, 328 (2011) (citation omitted). Although a “pro se plaintiff is held to a less stringent standard than that of a plaintiff represented by an attorney, ... the pro se plaintiff, nevertheless, bears the burden of establishing the Court’s jurisdiction by a preponderance of the evidence.” Riles v. United States, 93 Fed.Cl. 163, 165 (2010) (citations omitted). Therefore, while the Court may excuse ambiguities in plaintiffs complaint, the Court does not excuse the complaint’s failures. See Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995); see also Denies v. United States, 52 Fed.Cl. 365, 368 (2002) (“[T]he leniency afforded pro se litigants with respect to mere formalities does not relieve them of jurisdictional requirements.”).
B. Jurisdiction
It is well established that subject-matter jurisdiction is “a threshold question that must be resolved ... before proceeding to the merits” of a claim. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 88-89, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998). When considering whether to dismiss an action for lack of subject-matter jurisdiction, the Court is “obligated to assume all factual allegations [in the complaint] to be true and to draw all reasonable inferences in plaintiffs favor.” Henke, 60 F.3d at 797. However, plaintiff bears the burden of showing jurisdiction by a preponderance of the evidence. Reynolds1 v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988). If subject-matter jurisdiction is found to be lacking, the Court must dismiss the action. RCFC 12(b)(1).
The jurisdiction of the United States Court of Federal Claims is established by the Tucker Act, which provides:
The United States Court of Federal Claims shall have jurisdiction to render judgment upon any claim against the United States founded either upon the Constitution, or any Act of Congress or any regulation of an executive department, or upon any express or implied contract with *347the United States, or for liquidated or unliquidated damages in cases not sounding in tort.
28 U.S.C. § 1491(a)(1) (2012). The Tucker Act, however, is “a jurisdictional statute; it does not create any substantive right enforceable against the United States for money damages.... [T]he Act merely confers jurisdiction upon [the United States Court of Federal Claims] whenever the substantive right exists.” United States v. Testan, 424 U.S. 392, 398, 96 S.Ct. 948, 47 L.Ed.2d 114 (1976). And so, to pursue a substantive right under the Tucker Act, a plaintiff must identify a money-mandating constitutional provision, statute or regulation, or an express or implied contract with the United States. Cabral v. United States, 317 Fed.Appx. 979, 981 (Fed. Cir. 2008).
IV. DISCUSSION
A. This Court Lacks Subject-Matter Jurisdiction to Consider Plaintiffs Claims
Defendant moved to dismiss plaintiffs complaint on the ground that this Court does not possess jurisdiction to consider plaintiffs claims against the SSA. Def. Mot. at 3-6. For the reasons discussed below, the Court agrees that it does not possess jurisdiction and that it, therefore, must dismiss plaintiffs complaint for lack of subject-matter jurisdiction.
1. The Court Does Not Possess Jurisdiction to Consider Plaintiffs Social Security Act Claims
The Court recognizes that plaintiff is proceeding pro se, and so he is “not expected to frame issues with the precision of a common law pleading.” Roche, 828 F.2d at 1558. Although “a pro se plaintiff is held to a less stringent standard than that of a plaintiff represented by an attorney ... the pro se plaintiff, nevertheless, bears the burden of establishing the Court’s jurisdiction by a preponderance of the evidence....” Riles, 93 Fed.Cl. at 165 (citations omitted).
Plaintiff alleges that the SSA improperly determined that he received over-payments on his social security retirement benefits, that the amounts of the alleged overpayments are incorrect, and that the SSA in fact owes him payment for benefits withheld by the agency. Compl. at 8. This Court has long recognized that it does not possess jurisdiction to entertain such claims. See Marcus v. United States, 909 F.2d 1470, 1471 (Fed. Cir. 1990); see also Addams-More v. United States, 81 Fed.Cl. 312, 315 (2008). The Social Security Act provides in pertinent part that:
[An] action shall be brought in the district court of the United States for the judicial district in which the plaintiff resides, or has his principal place of business, or, if he does not reside or have his principal place of business within any such judicial district, in the United States District Court for the District of Columbia.
42 U.S.C. § 405(g) (2012 & Supp. 2015). “Indeed, the Social Security Act confers exclusive jurisdiction upon federal district court for actions regarding Social Security benefits.” Treece v. United States, 96 Fed.Cl. 226, 230 (2010) (citing 42 U.S.C. § 405(g)-(h)). The Social Security Act makes clear that a challenge to a social security benefits decision must be brought in 'a United States District Court. See 42 U.S.C. § 405(g); see also Marcus, 909 F.2d at 1471. The Social Security Act further provides that “[n]o findings of fact or decision of [the SSA] shall be reviewed by any person, tribunal, or government agency except as herein provided.” 42 U.S.C. § 405(h). And so, this Court does not have jurisdiction to consider plaintiffs claims seeking relief under the Social Security Act. See Treece, 96 Fed.Cl. at 232.
2. Plaintiff Fails to Establish an Alternative Basis for Jurisdiction
Dismissal of this action is also appropriate because plaintiff fails to establish any other valid jurisdictional basis for bringing his claims in this Court. In his complaint, plaintiff points to four additional grounds for jurisdiction: (1) the Declaratory Judgment Act, 28 U.S.C. § 2201; (2) the federal mandamus statute, 28 U.S.C. § 1361; (3) the federal question statute, 28 U.S.C. § 1331; and (4) the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-06. Compl. at 2. But, for the *348reasons discussed below, none of these provisions provide a basis for this Court to exercise jurisdiction over plaintiffs claims.
As an initial matter, the Declaratory Judgment Act, 28 U.S.C. § 2201, does not confer this Court with subject-matter jurisdiction to consider plaintiffs claims. The United States Court of Appeals for the Federal Circuit has held that the Declaratory Judgment Act does not apply to the United States Court of Federal Claims:
The Court of Federal Claims has never been' granted general authority to issue declaratory judgments, and to hold that the Court of Federal Claims may issue a declaratory judgment in this ease, unrelated to any money claim pending before it, would effectively override Congress’s decision not to make the Declaratory Judgment Act applicable to the Court of Federal Claims.
Nat’l Air Traffic Controllers Ass’n v. United States, 160 F.3d 714, 716-17 (Fed. Cir. 1998); see also Hoag v. United States, 99 Fed.Cl. 246, 252 (2011). Under the Declaratory Judgment Act, “any court of the United States, upon the filing of an appropriate pleading, may declare the rights and other legal relations of any interested party seeking such declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a). However, “the Declaratory Judgment Act is not an independent basis for subject matter jurisdiction.” StoneEagle Servs., Inc. v. Gillman, 746 F.3d 1059, 1062 (Fed. Cir. 2014). The Act instead is a “procedural vehicle” through which plaintiff may request a remedy after establishing separate grounds for jurisdiction.’ Id. And so, plaintiff cannot rely upon the Declaratory Judgment Act to establish jurisdiction here.
Plaintiffs reliance upon the federal mandamus statute, 28 U.S.C. § 1361, is equally misplaced. See Compl. at 2. The federal mandamus statute provides that “[t]he district courts shall have original jurisdiction of any action in the nature of mandamus to compel an officer or employee of the United States or any agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361. Courts have long recognized that references to “district courts” generally mean the Article III courts. See Int’l Longshoremen’s & Warehousemen’s Union v. Juneau Spruce Corp., 342 U.S. 237, 240-41, 72 S.Ct. 235, 96 L.Ed. 275 (1952); see also Ledford v. United States, 297 F.3d 1378, 1381 (Fed. Cir. 2002) (confirming that the United States Court of Federal Claims, as a non-Article III court, cannot hear matters solely in the purview of the district courts). As a non-Article III court, see 28 U.S.C. § 171(a) (2012) (designating this Court as an Article I court), this Court does not have authority to issue a writ of mandamus under section 1361. See 28 U.S.C. § 1361 (granting mandamus powers only to the Article III courts); Del Rio v. United States, 87 Fed.Cl. 536, 540 (2009). And so, plaintiff cannot rely upon the federal mandamus statute to confer to this Court jurisdiction over his complaint, Id.
In addition, the statute governing federal question jurisdiction does not provide this Court with jurisdiction to entertain plaintiffs complaint. The federal question statute states, “[t]he district courts shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United States,” 28 U.S.C. § 1331. Where the adjudication of a type of claim has been granted to the district courts exclusively, this Court has no jurisdiction to hear the case and must dismiss the matter. See Del Rio, 87 Fed.Cl. at 540-41. As this Court has observed, “section 1331 cannot satisfy the Court of Federal Claims money-mandating requirement for jurisdiction. Therefore, plaintiff cannot use section 1331 to create jurisdiction in this court.” Hernandez v. United States, 38 Fed.Cl. 532, 537-38 (1997). Accordingly, this Court lacks jurisdiction to consider plaintiffs claims.
Finally, the APA does not grant this Court jurisdiction to hear plaintiffs claims. . It is well established that “[t]he Administrative Procedure Act does not establish jurisdiction in this court over claims for money.” Union Bank & Trust Co. v. United States, 27 Fed.Cl. 403, 404 (1992), aff'd, 6 F.3d 788 (Fed. Cir. 1993) (citation omitted). The APA only “provides the framework for determining when a court may review an agency’s determination.” Ste-*349gall v. United States, 19 Cl.Ct. 765, 769 (1990) (citing 5 U.S.C. §§ 701-06 (1988)). “Absent any pleading of a statute, regulation, constitutional provision or other basis mandating payment by the government ... [a claim is] insufficient to invoke the jurisdiction of the Court of Federal Claims.” Ward v. United States, 76 Fed.Appx. 941, 944 (Fed. Cir. 2003). Because the APA does not confer this Court with jurisdiction to entertain plaintiffs claims, the Court must dismiss plaintiffs complaint.
In sum, when viewing plaintiffs complaint in the most favorable and deferential light, the complaint fails to articulate any claim within this Court’s limited jurisdiction. Because jurisdiction is a “threshold matter,” this matter may proceed no further in this Court. Copar Pumice Co., Inc. v. United States, 112 Fed.Cl. 515, 527 (2013) (citing Arbaugh v. Y & H Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 163 L.Ed.2d 1097 (2006)).
B. Transfer to a District Court Is Not Appropriate
Plaintiff also requests that the Court transfer this matter to the United States District Court for the Central District of California. PL Resp. Def. Mot. at 7. This-Court may transfer a ease to a different court if it lacks jurisdiction, recognizes that another court does have jurisdiction, and “if it is in the interest of justice” to transfer the matter. 28 U.S.C. § 1631 (2012). Under such circumstances, the Court may transfer the matter to “the courts of appeals and district courts of the United States, the United States District Court for the District of the Canal Zone, the District Court of Guam, the District Court of the Virgin Islands, the ... [United States Court of Federal Claims], and the Court of International Trade.” Id. § 610. The United States Court of Appeals for the Federal Circuit has held that the phrase “in the interest of justice” in section 1631 refers to whether the claim is frivolous. See Galloway Farms, Inc. v. United States, 834 F.2d 998, 1000 (Fed. Cir. 1987) (citation omitted); see also Dillard v. United States, No. 14-1203C, 2015 WL 739934, at *4 (Fed. Cl. Feb. 20, 2015). Put another way, this Court should transfer the matter unless it finds that the ease involves “legal points not arguable on the merits” or that the “disposition is obvious.” Galloway Farms, 834 F.2d at 1000-01 (citations omitted). Consistent with this explanation, the transferring court should make the transfer only if (1) the transferor court lacks jurisdiction; (2) the claim could have been brought in the transferee court at the time it was filed; and (3) transfer is in the interest of justice. Zoltek Corp. v. United States, 672 F.3d 1309, 1314 (Fed. Cir. 2012).
As explained above, this Court lacks jurisdiction to consider plaintiffs claim. The Social Security Act limits the scope of judicial review of a final decision by the SSA and creates an exclusive remedy procedure. 42 U.S.C. § 405(g)-(h). Appeal from the SSA must occur within 60 days of the mailing notice of the final decision. Id. § 405(g). The SSA Appeals Council, the final stage of administrative review, 20 C.F.R. § 404.981 (2015), made its determination on plaintiffs claim in October 2014. Compl. at 7. Plaintiff filed his complaint on March 9, 2015, long after the period to file an appeal of the SSA’s decision had elapsed. See generally Compl. Because plaintiffs complaint is untimely, the United States District Court for the Central District of California would not have jurisdiction to consider plaintiffs claims. See 42 U.S.C. § 405(g); see generally Compl. It is, therefore, unnecessary to determine whether transfer of this matter would be in the interest of justice. And so, the Court must deny plaintiffs request for transfer and dismiss plaintiffs complaint. RCFC 12(b)(1); see 28 U.S.C. § 1631.
V. CONCLUSION
For the foregoing reasons, the Court GRANTS defendant’s motion to dismiss.
The Clerk’s Office is directed to ENTER final judgment in favor of defendant, DISMISSING the complaint.
No costs.
IT IS SO ORDERED.

. The facts recounted in this Memorandum Opinion and Order are taken from plaintiff’s complaint, cited in this Memorandum Opinion and Order as ("Compl. at-”), plaintiff's notice of correction ("Notice of Correction at- — ”), defendant’s motion to dismiss ("Def. Mot. at -”), plaintiff’s response to order to show cause ("Pl. Resp. Order to Show Cause at —”), and plaintiff’s response to defendant’s motion to dismiss ("PI. Resp. Def. Mot. at —”). Except where otherwise noted, the facts recited here are undisputed. . The Court accepts the undisputed facts recited in the complaint as true.